TTTAYEB, Circuit Judge
(dissenting). I deem it wholly unnecessary to reverse the judgment in this case because of the colloquy between the court and counsel which is referred to in the majority-opinion. The complaint on which the case was tried charged fraud, in that the defendant below had received $8,000 from the plaintiff below to buy stock, and had reported that he had expended it in purchasing 8,000 shares at $1 per share, when it only cost 50 cents I>er share. The proof was in accordance with the allegations, and was of such a nature as would have warranted any jury in finding, as they did, that the defendant “was guilty of willful deceit” Fraud inhered in the transaction as charged and proven, although the action might he treated as one in assumpsit on the case; and the defendant had ample opportunity to exculpate himself, which he failed to do to the satisfaction of the jury. No evidence which he might have offered as to what his intent was would have served to overcome the inient which the law presumes from the nature of his acts. I think the judgment should not be disturbed.